COURT OF APPEALS
CATHERINE STONE                FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                  CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                      300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION               SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                   TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                         FACSIMILE NO.
                                                                                    (210) 335-2762
                                       August 19, 2014

       Kirsten M. Castaneda                           James Kevin Oncken
       2200 Ross Ave Ste 2200                         238 Westcott St
       Dallas, TX 75201-6776                          Houston, TX 77007-7004
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       Michael A. Hatchell                            Roger A. Berger
       600 Congress Ave Ste 2200                      Uzick & Westcott
       Austin, TX 78701-3055                          238 Westcott St
       * DELIVERED VIA E-MAIL *                       Houston, TX 77004
                                                      * DELIVERED VIA E-MAIL *
       John G. Werner
       Reaud, Morgan & Quinn, L.L.P.                  Glen W. Morgan
       P.O. Box 26005                                 PO Box 26005
       Beaumont, TX 77720-6005                        Beaumont, TX 77720-6005
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00215-CV
              Trial Court Case Number:    2012-CI-18164
              Style: Methodist Healthcare System of San Antonio, Ltd., L.L.P. d/b/a
              Methodist Children’s Hospital of South Texas, Robert Gonzalez, and
              Rodney Sheffield
                     v.
                     Emily Belden

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219
                                                                           Emily




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 19, 2014

                                    No. 04-14-00215-CV

METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, Ltd., L.L.P. d/b/a Methodist
     Children’s Hospital of South Texas, Robert Gonzalez, and Rodney Sheffield,
                                     Appellants

                                             v.

                                     Emily BELDEN,
                                        Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18164
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        The Appellant Methodist Healthcare’s Unopposed Motion for Extension of Time to File
Brief is GRANTED. The appellant’s reply brief is due on August 22, 2014.

It is so ORDERED on this 19th day of August, 2014.

                                                         PER CURIAM

ATTESTED TO: _____________________
                 Keith E. Hottle
                 Clerk of Court
                                        MINUTES

                                     Court of Appeals
                              Fourth Court of Appeals District
                                    San Antonio, Texas


                                      August 19, 2014

                                    No. 04-14-00215-CV

METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, Ltd., L.L.P. d/b/a Methodist
     Children’s Hospital of South Texas, Robert Gonzalez, and Rodney Sheffield,
                                     Appellants

                                             v.

                                     Emily BELDEN,
                                        Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18164
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        The Appellant Methodist Healthcare’s Unopposed Motion for Extension of Time to File
Brief is GRANTED. The appellant’s reply brief is due on August 22, 2014.

It is so ORDERED on this 19th day of August, 2014.

                                                         PER CURIAM

ATTESTED TO: /S/ Keith E. Hottle
                  Keith E. Hottle
                  Clerk of Court




ENTERED THIS 19TH DAY OF AUGUST, 2014.
                                                                        VOL.____PAGE____